Title: To George Washington from John Armstrong, 25–29 June 1779
From: Armstrong, John
To: Washington, George


        
          Dear General—
          Philada 25th[–29] June 1779
        
        I am for Some time possessed of your Excellencys favour of the 18th Ulto and perfectly convinced of the truth & importance of the contents, but have & shall punctually observe that degree of reserve, which is equally just as it can be agreeable to your wishes.
        You are not mistaken when on a late amplification of certain powers, you immagin Congress had an eye to something particular or out of the common road—The fact was this, that we were taught to believe the return of the Count DeEstaing to our Coasts before this time, and that by the assistance of his fleet, you will not be Surprized that flattering & new manuvres shou’d be formed in embrio, and the event of his coming be followed with hostile attacks on the Enemy at New York & Rhode Island—those Saguinary ideas so far Operated on the minds of Some Gentlemen as led them to move that your Excellency Shou’d be directed to recall General Sullivan &c. but these motions were So far overruled as to leave you to the Exercise of your own judgment on the Campain at large. But upon what grounds we were amused with the coming of the Count, and why these hopes have so nearly died away are matters that to me, requires some farther explanation.
        The business of Finance altho’ not yet finished according to the System proposed, has nevertheless passed sundry Stages apparently

proper, and from which I expect at least a Sudden period to the depreciation of our Money, indeed the mere expectations of the populace, altho’ our resolutions have not yet appeared joined to the efforts of the sundry Committees in this State have not only prevented a farther depreciation but have actually lessened the price of Sundry of the more essential articles of life—Foreign affairs continue to perplex & Procrastinate—Who Shall be the great men Over the Water, and whether a Common right in the Fishery shall like other Claims of right & convenience be made an Ultimatum in case Britain shou’d offer to concede our Independance—Or whether the Fishery at least for the present Shou’d be left to the effect of Our Ministers Negociation, are Subjects of tedious & disagreeable debate. It may be feared these points are blended, the business itself, and who shall transact it—whosever wishes to be the Minister, may wish the latitude of Negotiation Others apprehend the risque might be too great in the hands of a Minister—however this important matter may be, many things unjust & impolitick have been said & propogated upon it, (I mean the Fishery) by making unnecessary Obstacles about it, giving it an undue & unnatural weight in the business of Peace, as tho’ it shou’d be the only Synequanon of Great Britain—And if left on the easy footing of Negociation, at least Oblique insinuations have been held up to the people that we might have our Independance conceded to us whensoever we please & might have had peace before now &c. thus has the true grounds of the debate been much Shaded by a parcel of falce hipothesis & delusive Stuff. It is also true that Several Gentlemen far removed from any expectation or wish to go to Europe, think the fishery ought to be left to the best terms the minister can make about it being of Opinion that it is not essential to the Well being of these States, that the Eastern States only or more principally must be gainers by it, and lastly viewing it as the only hinge upon which Peace or War must turn—in this light I confess I am neither willing nor able to conceive it, believing that the real Springs of Peace or War, must arise from Sources considerably different from that of the Fishery—The Army is also a Topick of great consideration, I mean it’s Smallness & dissatisfaction—glad wou’d I have been to have had it taken up in a Series or chain long ago, but our unpardonable or at least unaccountable delays on other business has prevented that design which I’m persuaded if not early attend to must undo our cause. The business of half pay for life of which I have been fond, as the best compound of justice & gratuity to our Soldiery, I find will meet with more Oppossition in Congress than I had immagined: many declaim against the policy of that measure, but say they are ready to agree to something tantamount, by reducing the necessaries of life to a

moderate price, and making the pay good from the begining as tho’ there had been no depreciation; which of those modes Congress ought to adopt, I am at a loss to know, but wou’d gladly urge the best.
        By a letter of the 6th Inst. from Captain Kearsley I’m pleased to find he is returned to the Service & gone up the Susquehanah to joine the troops with Genl Sullivan—Kearsley I take to be one of those Officers who will do his duty from Principle, and make no doubt a line from your Excellency will at once please & fix him.
        Our reputed Success on the 11th of May near Charles Town becomes more & more doubtfull, and may probably turn out to be only a change of Rout or manuvre, upon wch Polaskey has charged & somewhat harrassed their rear, yet may we have some good news from Genl Lincoln, altho’ the Enemies Possition Said to be in an Island must render his access difficult. The Enemies acquisitions of place on the North River are very interesting & must call the attention of the States to Strengthen the Army, of which I’m afraid little to purpose can be done before the Winter. With perfect respect I have the honor to be Your Excellencys Affectionate humble Servt
        
          John Armstrong
        
        
          29th I have just now Seen an intelligent Young Gentleman who left Dublin on the first of March last—who informs us that only about 500 Troops were Sent he thinks to Jamaica—that Britain cannot Soon Send any considerable force to America, as no preparation of that Sort was made nor on foot when he left Ireland. but the prevailing Opinion rather that no more troops wou’d be Sent to the Continent of America this Season. That a great Majority of the Irish were in love with the American Cause & much Opposed to the late Speeches of the King—That the publick Orders of Fasts & Prayers for his Majesties Arms Were highly contemned by the first Gentlemen in Town & Country as farcical & hipocritical.
          Doctor Armstrong Some how weded to Berkley County, and in need of three or four hundred Acres of land which I shou’d think enough for his use, appears to be unable to procure it in the circle of his business & acquaintance, If you have any in that neighbourhood even of moderate quallity if it has Water & Grass that might be convenient to him, I shou’d be greatly Obliged to your Excellency either for an Exchange of Land near Bedford, or to pay yours in Cash at your Own price as Soon as the Value of Our money can be better assertained.
          
            J:A.
          
        
      